DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. [US 20100100514] in view of Fertig [US 5716442].
As to claim 1. Raymond discloses A detector comprising: 
a housing, housing 20, having a window, conical part 34 as transparent material, [fig. 9, 0020]; 
a detection engine, sensor unit 1, configured to detect an event external to the housing, [0050] sensors observe the environment and forward the data to a processor; 
a battery connected to the detection engine and configured to supply power thereto, [0019] battery supplies energy to the sensor unit;
a solar cell, solar cell 25, [0048], configured to generate electricity when exposed to a light, every solar cell operates by generating electricity when exposed to light received through the window, the solar cell arranged in the housing, [0020] housing formed partially of the transparent part 34 and the solar cell arranged inside the housing, and electrically connected to the battery, [0019, 0041].
Raymond fails to disclose wherein the detector comprising a mirror separate from the window and arranged within the housing, the mirror oriented to direct the light from the window onto the solar cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the more light from a broader surface area than the area of the cells can be directed to the solar cells to increase the amount of incident light on the cells.

As to claim 2. Raymond fails to disclose The detector of claim 1, wherein the window is a convex lens configured to concentrate the light onto the solar cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59]; wherein the dome 11 is convex [col. 8, lines 27-31].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the more light from a broader surface area than the area of the cells can be directed to the solar cells to increase the amount of incident light on the cells.

As to claim 3. Raymond fails to disclose The detector of claim 1, wherein the solar cell is a photovoltaic cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the light can directly be converted into electricity than heat.

As to claim 4. Raymond discloses The detector of claim 1, wherein the detection engine includes a sensor, sensor unit 1, in communication with a controller, processors 9-15 [0038], the sensor configured to detect an event corresponding to at least one of a glass breakage, a vibration, a motion and/or a noise, [0011, 0014] motion detected.
Raymond fails to explicitly disclose that the detection engine includes an alarm; wherein the controller activating the alarm in response to the event.
Raymond describes that the sensor detects movement pattern and transmits the result when an anomaly is detected, [0013]; wherein the transmission is interpreted to read on the claimed alarm, and transmission of the sensor detection when an anomaly is detected is interpreted to read on activating an alarm in response to an event.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond so that by only transmitting the detection result when an anomaly is detected so the system can save on transmission power.

As to claim 6. An alarm system comprising: 
a detector, sensor unit 1, [fig. 3], including: 
a housing, housing 20, having a window, conical part 34 as transparent material, [fig. 9, 0020]; 
a detection engine, sensor unit 1, configured to detect an event external to the housing, [0050] sensors observe the environment and forward the data to a processor; 
a battery connected to the detection engine and configured to supply power thereto, [0019] battery supplies energy to the sensor unit;
a solar cell, solar cell 25, [0048], configured to generate electricity when exposed to a light, every solar cell operates by generating electricity when exposed to light received through the window, the solar cell arranged in the housing, [0020] housing formed partially of the transparent part 34 and the solar cell arranged inside the housing, and electrically connected to the battery, [0019, 0041].
Raymond fails to disclose the system further comprising a light source; a light switch in communication with the light source and configured to increase light from the source in response to an ON command; wherein the detection engine is in communication with the light switch; and wherein the detector comprising a mirror separate from the window and arranged within the housing, the mirror oriented to direct the light from the window onto the solar cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; a light fixture 8 as a light source, [fig. 1, col. 6, lines 60-63]; a light switch 10, [fig. 1], connected to the light fixture 8 and a battery charge controller 18, that measures the amount of charge available in the battery, which reads on the claimed detection engine; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the more light from a broader surface area than the area of the cells can be directed to the solar cells to increase the amount of incident light on the cells.

As to claim 8. Is rejected with the same prior arts and reasoning as to that of claim 4.

As to claim 9. Raymond fails to disclose The alarm system of claim 6, wherein the detection engine includes a controller configured to send an OFF command to the light switch in response to the battery achieving a desired charge.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; a light fixture 8 as a light source, [fig. 1, col. 6, lines 60-63]; a light switch 10, [fig. 1], connected to the light fixture 8 and a battery charge controller 18, that measures the amount of charge available in the battery, which reads on the claimed detection engine; wherein the light switch turns off the light fixture 8 when a desired charge level is detected in the battery, [col. 8, lines 1-11].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the battery can be charged to appropriate levels before turning the light ON to save on battery.

As to claim 11. Raymond discloses A method of operating an alarm detector comprising: 
powering a detection engine with a rechargeable battery, [0019] battery supplies energy to the sensor unit, wherein the detection engine is configured to detect an event corresponding to at least one of a glass breakage, a vibration, a motion and/or a noise, [0011, 0014] motion detected; and 
recharging the battery with a solar cell, [0019].
Raymond fails to disclose wherein the recharging step includes directing a light onto a mirror separate from a window receiving the light, and reflecting the light with the mirror onto the solar cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the more light from a broader surface area than the area of the cells can be directed to the solar cells to increase the amount of incident light on the cells.

As to claim 14. Raymond fails to disclose The method of claim 11, wherein the recharging step includes concentrating a light onto the solar cell.
Fertig teaches a light guide with solar bulb energy conversion system comprising photovoltaic cells arranged inside a housing, [fig. 1]; wherein the housing comprises a transparent window in the shape of a dome 11 to pass sunlight to the cells through the dome 11, [fig. 1, col. 8, lines 19-22], to charge batteries, col. 7, lines 18-30]; wherein the system further comprises a light concentrator 12 made of a highly reflective material, which reads on the claimed mirror, [col. 8, lines 42-46], directing light from the window, dome 11, to the solar cells 17, as illustrated in [fig. 3, col. 8, lines 42-59].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Raymond with that of Fertig so that the more light from a broader surface area than the area of the cells can be directed to the solar cells to increase the amount of incident light on the cells.

As to claims 15, 16  are rejected using the same prior arts and reasoning as to that of claims 8, 9, respectively.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Fertig as applied to claim 6 above, further in view of Zampini et al. [US 20190132815].
As to claim 10. the combination of Raymond and Fertig fails to disclose The alarm system of claim 6, wherein the light command is a wireless signal to the light switch.
Zampini teaches an advanced control beacon ACB system and method with a solar power module 1145, light source 1120, and an occupancy sensor, [fig. 11, 0075] wherein the solar cells harvest energy from the light source, [0075]; wherein the ACB sends wireless control signal to control the dimmer of the light source, [0076]; wherein the ACB increases the light source intensity to increase available light for the solar cell, [0086].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Raymond and Fertig with that of Zampini so that the system can be implemented to operate a remote light source without requiring to run a wire.


Allowable Subject Matter
Claims 5, 7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688